Citation Nr: 1429573	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  06-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a higher initial rating for disc herniation of the lumbar spine, rated as 10 percent disabling prior to September 29, 2009, 20 percent disabling from September 29, 2009 to January 8, 2014, and 40 percent disabling from January 9, 2014.

2.  Entitlement to an initial increased rating for right lower extremity radiculopathy, rated as 10 percent disabling from March 11, 2014. 

3.  Entitlement to an initial increased rating for left lower extremity radiculopathy, rated as 10 percent disabling from March 11, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to May 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, and an April 2014 rating decision from the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the claims file is currently held by the RO in St. Louis, Missouri.

The Veteran's appeal was previously before the Board in May 2009, January 2012, January 2013, and November 2013 when the claim for an increased initial rating for a low back disability was remanded for additional development.  The case has now returned to the Board for further action.

The April 2014 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to the service-connected lumbar disc herniation.  While the Veteran has not expressed disagreement with the initial ratings assigned the bilateral lower extremity radiculopathy, the Board finds that the initial ratings are part of the increased rating claim for a low back disability currently on appeal.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  The disability ratings assigned the Veteran's radiculopathy of the lower extremities are therefore part of the claim for an increased rating for a low back disability and are properly before the Board.  



FINDINGS OF FACT

1.  For the period prior to September 29, 2009, the orthopedic impairment from the Veteran's disc herniation of the lumbar spine manifested forward flexion greater than 30 degrees, a combined range of motion greater than 120 degrees, localized tenderness, and a normal gait and normal spinal contour without incapacitating episodes requiring bed rest prescribed by a physician.  

2.  For the period from September 29, 2009 to January 8, 2014, the orthopedic impairment from the Veteran's disc herniation of the lumbar spine manifested forward flexion to 50 degrees and a combined range of motion to 120 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician. 

3.  For the period beginning January 9, 2014, the orthopedic impairment from the Veteran's disc herniation of the lumbar spine manifests forward flexion to 20 degrees without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.  

4.  For the period from January 29, 2004 to March 10, 2014, the neurological impairment from the Veteran's disc herniation of the lumbar spine manifests radiculopathy of the right lower extremity that most nearly approximates mild. 

5.  For the period beginning March 11, 2014, the neurological impairment from the Veteran's disc herniation of the lumbar spine manifests radiculopathy of the right lower extremity that most nearly approximates moderate.

6.  For the period from September 29, 2009 to January 8, 2014, the neurological impairment from the Veteran's disc herniation of the lumbar spine manifests radiculopathy of the left lower extremity that most nearly approximates mild. 

5.  For the period beginning January 9, 2014, the neurological impairment from the Veteran's disc herniation of the lumbar spine manifests radiculopathy of the left lower extremity that most nearly approximates moderate
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for orthopedic impairment from a disc herniation of the lumbar spine are not met during the period prior to September 29, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for a rating in excess of 20 percent for orthopedic impairment from a disc herniation of the lumbar spine are not met during the period dating from September 29, 2009 to January 8, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

3.  The criteria for a rating in excess of 40 percent for orthopedic impairment from a disc herniation of the lumbar spine are not met during the period beginning January 9, 2009.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.45, 4.71a, Diagnostic Codes 5235-5243.

4.  The criteria for an initial rating of 10 percent, but not higher, for neurological impairment from a disc herniation of the lumbar spine involving the right sciatic nerve have been met during the period from January 29, 2004 to March 10, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8720.

5.  The criteria for a rating of 20 percent, but not higher, for neurological impairment from a disc herniation of the lumbar spine involving the right sciatic nerve have been met during the period beginning March 11, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8720.

6.  The criteria for an initial rating of 10 percent, but not higher, for neurological impairment from a disc herniation of the lumbar spine involving the left sciatic nerve have been met during the period from September 29, 2009 to January 8, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8720.

7.  The criteria for a rating of 20 percent, but not higher, for neurological impairment from a disc herniation of the lumbar spine involving the left sciatic nerve have been met during the period beginning  January 9, 2014.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8720.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for disc herniation of the lumbar spine was granted in the September 2004 rating decision on appeal.  An initial 10 percent evaluation was assigned effective June 1, 2004.  An increased 20 percent evaluation was awarded in a May 2011 rating decision effective September 29, 2009, and the current 40 percent evaluation was assigned in a February 2014 rating decision effective January 9, 2014.  Thus, the Veteran is in receipt of three separate disability ratings for his low back disability throughout the claims period.  He contends that increased ratings are warranted as his low back condition manifests constant pain that limits his physical activities such as walking and has resulted in neurological impairment to both lower extremities. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In applying regulations that rate disabilities based on range of motion, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

The Veteran's back disability is rated under Diagnostic Code 5237 for a lumbosacral strain prior to January 9, 2014, and under Diagnostic Code 5242 for degenerative arthritis of the spine thereafter.  Both diagnostic codes are included in the general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  The Board also notes that the Veteran has been diagnosed with degenerative disc disease and the criteria pertaining to intervertebral disc syndrome are therefore for application.  Intervertebral disc syndrome is evaluated under the general formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the period prior to September 29, 2009, the Veteran's low back disability is rated as 10 percent disabling.  After review of the evidence, the Board finds that an increased initial rating is not warranted.  With respect to limitation of motion, flexion was most restricted at the December 2005 VA examination when it measured to 81 degrees with a combined range of motion of 209 degrees.  These findings are contemplated by the current 10 percent rating.  The December 2005 VA examiner noted that pain occurred at the end point of motion testing and there was no additional loss of motion following repetition.  A January 2004 VA examiner also identified similar functional factors; the Veteran demonstrated better range of motion with pain also at the endpoint and no additional loss of motion after repetitive testing.  Thus, even with consideration of relevant functional factors, the Veteran's range of motion of the lumbar spine does not most nearly approximate an increased rating during the period prior to September 29, 2009.  

An increased 20 percent rating is also warranted under the general rating criteria with findings of muscle spasms or guarding severe enough to cause an abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  In a March 2006 statement, the Veteran reported that his lumbar spine demonstrated muscle spasms and an abnormal gait at the December 2005 VA examination; however, review of the examination report shows a normal gait and no muscle abnormalities.  Identical findings were also noted at the January 2004 VA examination and private and VA treatment records during this period do not record any findings of thoracolumbar muscle spasms or gait abnormalities due to the service-connected low back condition.  The Veteran also consistently reported that he did not require any ambulation aids.  A private MRI performed in August 2008 demonstrated the presence of several lumbar disc protrusions and bulges, but the disc problems were characterized as mild.  The objective medical findings do not establish orthopedic manifestations of the low back disability that most nearly approximate an increased rating during this period.  In addition, the Board finds that the objective evidence and observations of numerous medical professionals in a testing environment are more probative regarding the presence of muscle or gait outweigh the Veteran's lay statements provided in the context of a claim for compensation.  

For the period dating from September 29, 2009 and January 8, 2014, the Veteran is in receipt of a 20 percent evaluation for his lumbar disc herniation.  Forward flexion of the back was most limited at the September 2009 VA examination when it measured to 50 degrees with a combined range of motion of 120 degrees.  While the examiner did not identify the exact point at which pain began, the examination report indicates pain occurred at the endpoint of testing.  The Veteran demonstrated increased pain, fatigability, weakness, and lack of endurance with repetitive testing, but no additional loss of motion was noted.  Forward flexion limited to 50 degrees is contemplated by the currently assigned 20 percent rating.  Furthermore, private clinical records during this period document consistently normal lumbar motion during examinations performed in connection with the Veteran's neurological impairment from the back and shin splints and stress fractures of the lower extremities.  The Veteran also clearly did not manifest ankylosis of the thoracolumbar spine during this period; he complained of increased difficulty walking and performing other physical activities, but retained useful motion of his low back.  Therefore, a rating in excess of 20 percent is not warranted under the general rating criteria for the period dating from September 29, 2009 to January 8, 2014. 

The Veteran is currently in receipt of a 40 percent rating for his service-connected low back condition for the period beginning January 9, 2014.  Although increased ratings of 50 percent and 100 percent are possible under the rating formula, they require findings of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  The record is completely negative for evidence of ankylosis during the relevant claims period.  Upon VA examination in January 2014, the Veteran manifested flexion to 20 degrees and a combined range of thoracolumbar motion to 90 degrees with no change following repetitive testing.  It is therefore clear that he has retained some useful motion of the thoracolumbar spine.  Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.   Johnston and DeLuca, supra.  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis during the period prior to January 9, 2014 when he manifests some motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's lumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion during this period. 

As noted above, the evidence demonstrates degenerative disc disease of the lumbar spine and the Veteran's service-connected disability is characterized as disc herniation.  As such, the criteria pertaining to intervertebral disc syndrome are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent disability rating is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the last 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

The Board finds that an increased rating is not warranted at any time during the claims period based on the criteria for evaluating intervertebral disc syndrome.  The Veteran has consistently reported experiencing flare-ups of back pain, but has never reported experiencing incapacitating episodes that require prescription bed rest.  VA and private treatment records also do not document any instances of doctor-prescribed bed rest in response to symptoms associated with the Veteran's low back disability.  As the medical and lay evidence does not establish incapacitating episodes of pain as defined by VA, an increased rating under the formula for rating intervertebral disc syndrome is not warranted at any time during the relevant claims period. 

The evidence therefore establishes that the Veteran's orthopedic impairment associated with the service-connected herniated disc of the lumbar spine most nearly approximates the currently assigned initial 10 percent evaluation for the period prior to September 29, 2009, a 20 percent rating for the period dating from September 29, 2009 to January 8, 2014, and a 40 percent evaluation from January 9, 2014.  

While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  As discussed in the Introduction above, service connection for radiculopathy of the right and left lower extremities was granted in an April 2014 rating decision with initial 10 percent evaluations for each leg assigned effective March 11, 2014.  The Board finds that increased and earlier ratings for neurological impairment of the legs due to the service-connected herniated lumbar disc are warranted. 

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  The Veteran's bilateral radiculopathy is currently rated under Diagnostic Code 8720 for neuralgia associated with impairment of the sciatic nerve.  Neuralgia is rated using the same scale and criteria as the nerve involved.  38 C.F.R. § 4.124.  Therefore, the provisions of Diagnostic Code 8520, pertaining to impairment of the sciatic nerve, are for application in this case.  

Diagnostic Code 8520 rates neurological impairment based on the degree of complete or incomplete paralysis of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  Complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost warrants a maximum 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The Board finds that a 10 percent initial rating is warranted for neurological impairment of the right lower extremity during the period dating from January 29, 2004 to March 10, 2014 with a 20 percent rating assigned from March 11, 2014.  The first evidence of right radicular pain dates from the January 2004 VA examination.  At that time, the Veteran complained of radiating pain into his right hip.  A MRI referenced by the January 2004 VA examiner also demonstrated a right L4-5 disc herniation with mild displacement of the attached nerve root.  The Veteran made similar complaints at the December 2005 VA examination and the examiner diagnosed periodic radicular sensations of the right lower extremity.  A rating in excess of 10 percent is not warranted during this period; the January 2004 MRI and an August 2008 MRI showed only mild disc protrusions and bulges.  Neurological examination of the right lower extremity was also consistently normal upon VA and private examinations until September 2009 when the Veteran had positive straight leg raises and decreased deep tendon reflexes.  Similar findings were noted by the January 2014 VA examiner who also opined that the Veteran's radiculopathy was limited to the area above the knees.  Below the knees, his symptoms were due to a peripheral nerve disease for which the Veteran is in receipt of separate disability ratings.  The Veteran also complained of loss of sensation in the right lower extremity beginning in August 2008 and a stable patch of numbness over the right thigh was observed by a private physician in October 2011.  The objective medical evidence therefore demonstrates mild nerve root impingement with neurological impairment limited to the area above the knee with occasional loss of sensation and decreased reflexes.  The Board finds that these symptoms most nearly approximate mild incomplete paralysis of the sciatic nerve for the period from January 29, 2004 and prior to March 10, 2014.  

For the period beginning March 11, 2014, an increased 20 percent rating is warranted for radiculopathy of the right lower extremity.  Upon VA examination in March 2014, the Veteran manifested pain, paresthesia, and numbness of the right lower extremity that was characterized by the examiner as moderate.  Neurological examination showed some loss of sensation and decreased vibratory sense, though reflexes were full.  While there was clearly some indication of radiculopathy, examination of the right leg nerves was normal, including the sciatic nerve.  The Board therefore finds that a 20 percent rating, but not higher, is appropriate for radiculopathy of the right lower extremity that most nearly approximates moderate for the period beginning March 14, 2014.  

The Board also finds that an initial 10 percent evaluation is warranted for the Veteran's left lower extremity radiculopathy for the period beginning September 29, 2009 and prior to January 9, 2014.  Prior to September 29, 2009, the record is negative for lay or medical evidence of neurological impairment of the left lower extremity.  At the September 2009 VA examination, the Veteran exhibited a positive bilateral straight leg raise test and decreased reflexes in the left lower extremity.  A June 2011 private MRI demonstrated a left L2-3 disc protrusion with impingement of the left thecal sac, and the Veteran complained of pain radiating from the low back into both lower extremities.  Despite these findings, neurological examination of the left lower extremity was otherwise normal during this period and private examinations in July 2011 and October 2011 did not demonstrate abnormalities of the left lower extremity.  The Board therefore finds that an initial rating of 10 percent is appropriate during this period consistent with mild incomplete paralysis of the sciatic nerve.

For the period beginning January 9, 2014, an increased evaluation of 20 percent is warranted.  The Veteran reported experiencing worsening pain and weakness of the left thigh at the January 2014 VA examination, and left leg reflexes were slightly decreased.  The examiner noted an increase in the Veteran's left leg symptoms during the past several months and the Veteran's symptoms of pain, paresthesia, and numbness were characterized as moderate by the March 2014 VA examiner.  Examination of the nerves of the left lower extremity, including the sciatic nerve, was normal.  In light of the lay and medical evidence of worsening neurological impairment of the left lower extremity and the March 2014 VA examiner's finding of moderate symptoms, a 20 percent evaluation is assigned for moderate incomplete paralysis of the left sciatic nerve due to radiculopathy from January 9, 2014. 

In sum, the Veteran's orthopedic impairment from the herniated lumbar disc is contemplated by staged ratings as described above.  The neurological impairment manifests as radiculopathy of the bilateral lower extremities.  The right leg warrants an initial rating of 10 percent from January 29, 2004 and prior to March 10, 2014 with a 20 percent rating assigned thereafter.  The left leg radiculopathy is rated as 10 percent disabling from September 29, 2009 and prior to January 9, 2014 with a 20 percent rating assigned thereafter.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's herniated disc of the lumbar spine manifests orthopedic impairment such as pain and limited motion accompanied by neurological impairment with radiating pain and sensory loss in the bilateral lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

Entitlement to a TDIU is also an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

The Veteran is currently in receipt of a total schedular (100 percent) disability rating; however, the assignment of a total schedular rating does not always render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).   In this case, the Board finds that the record is negative for evidence that the Veteran is unemployable due to his service-connected herniated lumbar disc.  He has continued to work throughout the claims period at the Department of Agriculture as a security officer.  While he reported physical impairments due to his low back disability including difficulties walking, standing, and bending, the January 2014 VA examiner found that the Veteran was able to continue at his job in an unchanged manner and the Veteran denied missing any time from work in the past year due to his back condition.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected lumbar spine disability.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has initiated an appeal regarding the initial rating assigned following an award of service connection.  The claim for service connection for the disabilities on appeal is now substantiated and the filing of a notice of disagreement (NOD) as to the September 2004 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignments triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the agency of original jurisdiction (AOJ) must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2006 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation assigned by the RO.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided numerous VA examinations throughout the claims period to determine the severity of his low back disability, most recently in January 2014, and March 2014.

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  During the January 2014 VA examination, the Veteran reported receiving treatment at a private hospital and with a private chiropractor.  In a February 2014 duty to assist letter, the Veteran was asked to provide medical release forms to allow VA to request and obtain records from the private health care providers on his behalf.  No response to this letter was received.  VA also asked the Veteran to provide other private medical and employment records in letters dated in July 2010 and February 2012.  The Veteran responded only once to these multiple requests; in a February 2012 letter he stated that he was planning to obtain records from his private doctors but needed at least a 60 day extension of time to submit them.  He also provided medical release forms for several facilities.  VA delayed further action on the Veteran's claims as requested, and in September 2012 notified the Veteran it had requested records on his behalf.  Records were received pursuant to these requests and associated with the Veteran's virtual claims file.  No private records were ever received from the Veteran.  

The Board also finds that VA has complied with the May 2009, January 2012, January 2013, and November 2013 remand orders of the Board.  In response to the Board's remands, the Veteran was provided VA examinations in January and March 2014 to determine the current severity of his service-connected orthopedic and neurological impairment from the herniated lumbar disc.  The January 2014 VA examination also addressed the effect of the disability on the Veteran's employability.  Additionally, the Veteran was contacted in July 2010, February 2012, and September 2012 letters and asked to submit medical release forms to allow VA to obtain records of private treatment on his behalf.  Records received in response to these requests are associated with the virtual claims file.  The Veteran was also asked to submit records pertaining to his previous employment, but no response to this request was received.  The claims were then readjudicated in an April 2014 supplemental statement of the case (SSOC) and rating decision. 
Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial rating in excess of 10 percent for orthopedic impairment from disc herniation of the lumbar spine prior to September 29, 2009 is denied. 

Entitlement to a rating in excess of 20 percent for orthopedic impairment from disc herniation of the lumbar spine for the period from September 29, 2009 to January 8, 2014 is denied. 

Entitlement to a rating in excess of 40 percent for orthopedic impairment from disc herniation of the lumbar spine for the period beginning January 9, 2014 is denied. 

Entitlement to an initial rating of 10 percent, but not higher, for radiculopathy of the right lower extremity involving the sciatic nerve from January 29, 2004 to March 10, 2014 is granted. 

Entitlement to a rating of 20 percent, but not higher, for radiculopathy of the right lower extremity involving the sciatic nerve for the period beginning March 11, 2014 is granted. 

Entitlement to an initial rating of 10 percent, but not higher, for radiculopathy of the left lower extremity involving the sciatic nerve from September 29, 2009 to January 8, 2014 is granted.

Entitlement to a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity involving the sciatic nerve for the period beginning January 9, 2014 is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


